Citation Nr: 0944338	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  08-15 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for breathing problems.



WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Law Clerk


INTRODUCTION

The Veteran served on active duty with the U.S. Air Force 
from July 1964 to May 1968 and was in Vietnam from May 1967 
to May 1968.  He subsequently served in the Texas National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2007 rating decision of the 
Houston, Texas regional office (RO) of the Department of 
Veterans Affairs (VA).   The rating decision denied the 
Veteran's claims for service connection.

In August 2009, the Veteran, accompanied by his wife, 
appeared at a hearing held before the below-signed Veterans 
Law Judge in Houston, Texas.  A transcript of that hearing 
has been associated with the claims file.

During the 2009 hearing the Veteran raised claims of 
entitlement to service connection for a head injury and for 
loss of the senses of taste and smell.  The Board notes that 
the Veteran was previously denied service connection for a 
head injury in an unappealed November 1978 rating decision 
and was previously denied service connection for loss of the 
senses of taste and smell in an unappealed February 1989 
rating decision.  

The Board REFERS to the RO the issues of whether new and 
material evidence has been submitted sufficient to reopen the 
claim of entitlement to service connection for a head injury 
and for loss of taste and smell.

The issues of entitlement to service connection are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.





REMAND

The Board finds that there is insufficient evidence on file 
to provide a final adjudication on the Veteran's claims of 
entitlement to service connection.

As an initial matter, the Veterans Claims Assistance Act of 
2000 (VCAA), requires VA to assist claimants with the 
evidentiary development of pending claims.  As part of the 
duty to assist, VA is responsible for gathering all pertinent 
records of VA treatment.  38 U.S.C.A § 5103A(c)(3); see Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (Observing that any VA 
treatment records that have been generated up to and 
including the date of the Board's decision, whether or not 
filed in the appellant's claims folder, are in the 
constructive possession of the Board and must be considered).

The claims file reflects that the Veteran received treatment 
at the Austin, Texas Community Based Outpatient Clinic 
(CBOC), but no records from that facility appear in the 
record.  Further, at the 2009 hearing, the Veteran reported 
recent treatment at the Houston VAMC, but the claims file 
does not reflect any treatment after September 2006.  While 
this case is in remand status, the RO/AMC should obtain these 
records and affiliate them with the claims file.  

Service connection for PTSD requires a current medical 
diagnosis of PTSD, medical evidence of a nexus between 
current symptomatology and the specific claimed in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor actually occurred (unless the evidence 
shows that the veteran participated in combat and the 
stressor is combat related).  38 C.F.R. 3.304(f) (2009).  

The Veteran has consistently reported the same essential 
stressors:

1.  The Veteran has reported that he witnessed a fire 
fight during the TET offensive on February 1, 1968 at 
the gate of the Tuy Hoa airbase and that he assisted in 
carrying the bodies of 46 dead soldiers to appropriate 
disposition, as well as carrying wounded soldiers to 
medical care facilities.  At the 2009 hearing he 
identified the casualties soldiers as being assigned to 
the 173rd Airborne Brigade.    

2.  The Veteran has also reported that Tuy Hoa Air Base, 
which serviced 
F-100 fighters, was shelled or mortared "every other 
day."

With regard to in-service stressors, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether it can be determined that the 
Veteran "engaged in combat with the enemy." 38 U.S.C.A. § 
1154(b); 38 C.F.R. 3.304(d).  If it is determined through 
military citation or other supportive evidence that a Veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the Veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary. 38 
C.F.R. § 3.304(f).  

However, where a determination is made that the Veteran did 
not "engage in combat with the enemy," the Veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  In such cases, the record must contain service 
records or other statements as to the occurrence of the 
claimed stressor. See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994). Once independent verification of the stressor 
event has been submitted, the Veteran's personal exposure to 
the event may be implied by the evidence of record.  

A Veteran need not substantiate his actual presence during 
the stressor event; the fact that the Veteran was assigned to 
and stationed with a unit that was present while such an 
event occurred may strongly suggest that he was, in fact, 
exposed to the stressor event. See Pentecost v. Principi, 16 
Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 
(1997).  

The RO issued a February 2007 memorandum stating that there 
was insufficient information to corroborate the Veteran's 
stressor(s).  However, at least as to one stressor, the 
Veteran has reported a specific incident (a ground attack or 
"firefight" near the front gate of his installation), which 
occurred during a specific time period (TET or February 
1968).  

Because the claim remains open, the Veteran may submit any 
other information towards substantiation of any claimed 
stressors.  After any additional information has been 
submitted, the RO/AMC should make a specific finding as to 
whether or not the Veteran was engaged in combat within the 
meaning of 38 U.S.C.A. § 1154(b), 38 C.F.R. 3.304(d).

In addition to obtaining additional records, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The claims file does not reflect that the Veteran has been 
afforded a VA examination for PTSD.  However, the Board 
observes that the report of the Veteran's January 1968 pre-
separation examination, conducted at the 31st squadron's 
dispensary, reflects that he reported frequent trouble 
sleeping and excessive worry.  Further, a VA treatment record 
from November 2005 reflects a provisional diagnosis of PTSD, 
based on the Veteran's description of symptoms and report of 
stressor experiences in Vietnam.  In December 2005 his PTSD 
symptoms were noted as severe and he was enrolled in a trauma 
recovery program.  Treatment notes from February, May, and 
September 2006 reflect that the Veteran was assessed as 
displaying symptoms of PTSD and having an anxiety disorder 
and a depressive disorder.    

As the record indicates that the Veteran experiences an 
anxiety disorder, as well as a depressive disorder, in 
conjunction with PTSD symptoms and this medical evidence is 
relevant to ascertaining if he has any psychiatric disorder 
related to military service.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (Holding in part that in the case of those 
claimants who were unrepresented, the application for service 
connection must be read broadly by VA adjudicators to 
encompass any diagnoses reasonably within the scope of the 
claimed specific disability.  The Court noted that "multiple 
medical diagnoses or diagnoses that differ from the claimed 
condition do not necessarily represent wholly separate 
claims.").

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for PTSD, or any 
other mental disorder, that is not 
evidenced by the current record - to 
specifically include, but not limited to, 
any treatment received at the Austin, 
Texas CBOC.  The Veteran should be 
provided with the necessary 
authorizations for the release of any 
private treatment records not currently 
on file.  The RO/AMC must then obtain 
these records and associate them with the 
claims folder.

a.  Contemporaneously with 
completing the effort above, the 
RO/AMC will afford the Veteran an 
additional opportunity to submit any 
information that is not evidenced by 
the current record, as to his 
claimed stressors.  In particular, 
the Veteran may submit any further 
information as to the February 1968 
ground attack on his installation, 
and provide specific information 
within a 60 day time frame of any  
indirect fire (mortar, cannon, or 
rocket) attacks on his installation.

b.  Also contemporaneously with 
completing the effort above, the 
RO/AMC will afford the Veteran an 
additional opportunity to obtain a 
statement from his treating VA 
physician, L.Q., M.D., alleged by 
the Veteran to have reported that 
his breathing disorder was caused or 
aggravated by exposure to herbicides 
in Vietnam.  

2.  After the passage of a reasonable 
amount of time or upon the Veteran's 
response, the RO/AMC will request that 
the U.S. Army and Joint Services Records 
Research Center (JSRRC), using any 
additional information provided by the 
Veteran, research the Veteran's reported 
stressors - in particular the RO/AMC also 
must associate all stressor verification 
research with the claims file including, 
but not limited to, evidence regarding 
whether there was a fire fight at the 
gate of the Tuy Hoa airbase on, or about, 
February 1, 1968; and whether casualties 
were sustained by the 173rd Airborne 
Brigade or any other unit responding to 
this attack.

If the Veteran provides more specific 
information (within 60 day time frame) as 
to the indirect fire attacks upon his 
installation, the RO/AMC will also cause 
the JSRRC to research such attacks.  

3.  If and only if one or more of the 
Veteran's claimed stressors are 
substantiated, the RO/AMC will afford the 
Veteran a mental disorders examination, 
to determine whether he meets the 
criteria for a diagnosis of PTSD, and if 
so, whether the disorder is the result of 
an in-service stressor.  The following 
considerations will govern the 
examination:  

a.  The Veteran's claims file, 
to include a complete copy of 
this remand, must be provided 
to the physician designated to 
examine the Veteran, and the 
examination report or an 
addendum, should reflect 
consideration of the file.  

b.  The examiner must respond 
to the inquiry as to whether 
the Veteran's PTSD is a result 
of his service and if so, 
specify the stressor or 
stressors underlying such 
diagnosis in accordance with 
applicable diagnostic criteria.  
If the examiner cannot respond 
to this inquiry without resort 
to speculation, he or she 
should so state.  

5.	With regard to a psychiatric disorder, 
following such development, the RO/AMC 
will review and readjudicate the claims, 
to include a specific finding as to 
whether or not the Veteran was engaged in 
combat within the meaning of 38 C.F.R. 
3.304(d).  As noted in Clemons, above, 
the RO/AMC must review any evidence 
obtained reflecting diagnoses of anxiety, 
depression, or any other mental disorder, 
and determine if there is any information 
contained in such records which suggests 
that, if the Veteran has any mental 
disorder other than PTSD, it was caused 
by any incident of active service.  If 
any such action does not resolve the 
claim in the Veteran's favor, the RO/AMC 
shall issue the Veteran a Supplemental 
Statement of the Case. Thereafter, the 
case should be returned to the Board, if 
in order.

6.  With regard to the breathing 
disorder, the RO/AMC will examine all of 
the evidence obtained, both prior to and 
after the current remand, and determine 
if the Veteran should be afforded a VA 
breathing disorders examination to 
ascertain whether he has a breathing 
disorder related to presumed exposure to 
herbicides in Vietnam or any other 
incident of service.  McClendon v. 
Nicholson, 20 Vet. App. 79 (2002) 
(Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a 
decision on a claim, where the evidence 
of record, taking into consideration all 
information and lay or medical evidence 
[including statements of the claimant]; 
contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and indicates that the 
disability or symptoms may be associated 
with the claimant's active military, 
naval, or air service; but does not 
contain sufficient medical evidence for 
the [VA] to make a decision on the 
claim."); Schroeder v. West, 212 F.3d 
1265 (Fed. Cir 2000); Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (As to 
VA's duties to develop and adjudicate 
claims under all appropriate theories of 
entitlement); 

After any other appropriate development, 
the RO/AMC will readjudicate the claim.  
If any such action does not resolve the 
claim in the Veteran's favor, the RO/AMC 
shall issue the Veteran a Supplemental 
Statement of the Case. Thereafter, the 
case should be returned to the Board, if 
in order.


The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

While no action is required of the Veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the Veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  

The Veteran is advised that it is his responsibility to 
report for an examination and to cooperate in the development 
of the claim.  The consequences for failure to report for a 
VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the 
Veteran does not report for the aforementioned examinations, 
documentation should be obtained which shows that notice 
scheduling the examinations was sent to the last known 
address.  It should also be indicated whether any notice that 
was sent was returned as undeliverable.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

